DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on August 4, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 21-24, 26-32, and 34-40 are currently pending and have been examined. Claims 21, 29, and 37 have been amended.  Claims 25 and 33 have been cancelled. 

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Applicant’s arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-26, 28-30, 32-34, 37, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2005/0267826 A1) in view of McBrian (U.S. Publication No. 2014/0267539 A1) in view of Ghasabian (U.S. Publication No. 2007/0182595 A1).

As per claim 21, Levy teaches [a] necklace mount comprising: 
a video device configured to record a video of a user experiencing a product associated with an entity, wherein the video device comprises: (Levy, [0055]: remotely controlled systems comprise one or several sensors, actuators and displays; Levy, [0056]:  sensors, can be represented by a microphone capable of collecting audio data, a camera capable of producing video streams, etc. and information collected by the sensors is packed and communicated to the user via the communication network and the telepresence workstation [see also [0061]-[0062], [0087]);
a smartphone and a cord, . . . (Levy, [0054]- [0056] a camera such as in a video cell phone capable of producing video streams; Levy, [0064] the remote device may consist of several separate components; Levy, [0064] the headphone may be wirelessly connected, or have a wired connection, to a cell phone attached to the belt of the human assistant).
 circuitry configured to transmit the video to a communicator device of the entity through a first network connecting the video device and the Internet and a second network connecting the Internet and the communicator device.  (Levy, [0055]: remotely controlled systems comprise one or several sensors, actuators and displays; Levy, [0056]:  sensors, can be represented by a microphone capable of collecting audio data, a camera capable of producing video streams, etc. and information collected by the sensors is packed and communicated to the user via the communication network and the telepresence workstation [see also [0061]-[0062], [0087]]; (Levy, [0042]: a bi-directional communication channel linking the workstation to the allocated remote system, wherein the communication channel transmits the control information from the workstation to the allocated remote system and it also transmits the sensory information back from the allocated remote system to the workstation for conveyance to the user; Levy, [0068]: the telepresence operation may be implemented on the Internet [see also Levy, [0087], [0090]-[0091]); Levy, [0136], fig. 3: making a connection between the remote device and the telepresence station via a server running as an intermediate communication relay wherein the web site software retrieves from its database the web address of the selected remote device and establishes a bi-directional link with and the web site software can then relay information from the telepresence station to the remote device and vice-versa; Levy, [0158], [0183]: exemplary bi-directional streaming of audio, video, text])).
Levy does not explicitly disclose that the remote device is a necklace mount.  Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, McBrian discloses a necklace mount (McBrian, [0014] FIG. 2 shows an inventive apparatus embodiment 200 of the videotelephony system 100. The videotelephony system 100 generally comprises a neck-mount system 110, a focus arm system 120 coupled to the neck-mount system 110, and a camera-mount system 130 coupled to the focus-arm system 120; McBrian, [0015] the neck-mount system 110 preferably comprises a neck brace 211 coupled to a strap 212 at a connection point 213, the strap 212 having an attachment portion 214 at an end opposite of the connection point 213. McBrian, [0015] the neck brace 211 is a generally hoop-tube structure sized to fit about a back portion of a human neck).
This known technique is applicable to the method of Levy as they both share characteristics and capabilities, namely, they are directed to video capturing devices. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of McBrian would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of McBrian to the teachings of Levy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such neck mount features into similar methods.  Further, applying the neck mount to the remote device of Levy would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide a stable and consistent platform for videotelephony (McBrian, [0003]).
While Levy discloses that that the video device comprises a smartphone and a cord; (Levy, [0054]- [0056] a camera such as in a video cell phone capable of producing video streams; Levy, [0064] the remote device may consist of several separate components; Levy, [0064] the headphone may be wirelessly connected, or have a wired connection, to a cell phone attached to the belt of the human assistant) and the components can be attached by cord, it does not explicitly recite a mono earbud, microphone and camera that are external to the smartphone.
Ghasabian discloses systems to enhance data entry in a mobile and fixed environment.  Ghasabian teaches wherein the cord is attached to a mono earbud, an external microphone, and the camera that are external to the smartphone, and wherein the camera comprises an in-built microphone that is synchronized with the external microphone; and (Ghasabian [0427] For attaching and connecting purposes, attachment and connecting means 2705 may be adapted to use the ports 2706 available within an electronic device such as a mobile phone 2700 or a computer, the ports being provided for connection of peripheral components such as a microphone, a speaker, a camera, an antenna, etc.; Ghasabian [0427] It is understood that ports 2706 may be the standard ports such as a microphone jack or USB port, or any other similar connection means available in electronic instruments. In this case, the attachment/connecting means may, for example, be standard connecting means which plug into corresponding port(s) available within the electronic instrument; Ghasabian [0760] FIG. 55j shows a traditional earbud 5570 used by a user, wherein the earbud may comprise a speaker 5571, a microphone 5572 and a keypad/data entry unit of the invention 5573 (multi-sectioned keypad, in this example); Ghasabian [0373] microphone which may be an extendable microphone 1906, a mouse (not shown) integrated within the back side of said data entry unit (described before). Said data entry unit may be (wirelessly or by wires) connected to said electronic device (e.g. said computer 1900). An integrated data entry system such as the one described before (e.g. using voice recognition systems combined with interaction of keys by a user) may be integrated either within the said electronic device (e.g. said computer 1900) or within said data entry unit 1904. Also a microphone may be integrated within said electronic device (e.g. computer). Said integrated data entry system may use one or both microphones located on said data entry unit or within said electronic device (e.g. computer); Ghasabian [0378]-[0403] (microphones); Ghasabian [0423]-[0431] (cameras)) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include additional corded componentry as taught by Ghasabian in the system of Levy/McBrian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 22, Levy/McBrian teach wherein the video device is configured to provide a real-time ability to make purchases of one or more products.  (Levy, [0156] (This video cell phone 31 comprises a camera and is connected to the workstation which could also be a video cell phone 33, by means of a wireless internet connection. The user 34 at the workstation 33 observes the video and audio data generated by the camera and generates voice instructions regarding the orientation, position and movement of the camera. The voice instructions are transmitted back to the human assistant 32 at the remote location by a communication link such as voice over internet or by means of a cellular phone network. The human assistant listens to the instructions by means of earphones 35 for example, and responds to the voice command by moving his video cell phone 31 accordingly. The instructions may include but are not restricted to commands such as turn left, follow Elm street north, go to the Washington Monument, cross the street, enter the art store, purchase the painting)).

As per claim 24, Levy/McBrian teach wherein the video is one of a live streaming video or a prerecorded video.  (Levy, [0158]: the user 34 at the workstation 33 observes the video and audio data generated by the camera and generates voice instructions regarding the orientation, position and movement of the camera; Levy, [0158]: the human assistant listens to the instructions and responds to the voice command by moving his video cell phone 31 accordingly; Levy, [00158]: the instructions may include but are not restricted to commands such as turn left, follow Elm street north, … cross the street, enter the art store, purchase the painting, bargain on the price, ask a technical question …, etc.)).

As per claim 26, Levy/McBrian teach wherein the video device is further configured to receive a data file from the communicator device, wherein the data file is one or more of a text, audio, photo or another video that are transmitted via live streaming or a prerecorded format. (Levy, [0042]: a bi-directional communication channel linking the workstation to the allocated remote system, wherein the communication channel transmits the control information from the workstation to the allocated remote system and it also transmits the sensory information back from the allocated remote system to the workstation for conveyance to the user; Levy, [0071]: the human assistant tasks are to support the remotely controlled system in its operation, and in particular in making use of control information generated by the user [see also [0072]-[0082]; Levy, [0136], fig. 3: making a connection between the remote device and the telepresence station via a server running as an intermediate communication relay wherein the web site software retrieves from its database the web address of the selected remote device and establishes a bi-directional link with and the web site software can then relay information from the telepresence station to the remote device and vice-versa; Levy, [0158], [0183]: exemplary bi-directional streaming of audio, video, text]).

As per claim 28, Levy/McBrian teach wherein the necklace mount is configured to be bound around a neck of the user, wherein the necklace mount is configured to secure the camera such that hands of the user are free from holding the video device.  (McBrian, [0014] FIG. 2 shows an inventive apparatus embodiment 200 of the videotelephony system 100. The videotelephony system 100 generally comprises a neck-mount system 110, a focus arm system 120 coupled to the neck-mount system 110, and a camera-mount system 130 coupled to the focus-arm system 120; McBrian, [0015] the neck-mount system 110 preferably comprises a neck brace 211 coupled to a strap 212 at a connection point 213, the strap 212 having an attachment portion 214 at an end opposite of the connection point 213; McBrian, [0015] the neck brace 211 is a generally hoop-tube structure sized to fit about a back portion of a human neck; McBrian, [0014] In the Description of the Drawings, simultaneous reference is made to the figures, in which FIG. 1 illustrates an inventive videotelephony mount system 100 that enables a user to have a video-enabled conversation using a mobile device while keeping their hands-free for other activities, such as typing on a computer, while FIG. 2 shows an inventive apparatus embodiment 200 of the videotelephony system 100.).
The motivation for applying the known techniques of McBrian to the teachings of Levy is the same as that set forth above, in the rejection of Claim 21.

As per claims 29, 30, 32-34, and 36, these claims are substantially similar to claims 21, 22-24, 26, and 28, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 37, 38, and 39, these claims are substantially similar to claims 21, 22, 26, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  


Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Levy/McBrian in view of Jefremov et al. (U.S. Publication No. 2012/0307086 A1).
As per claim 23, Levy discloses the use of a gyroscope for stabilization (Levy, [0060]) but does not link the gyroscope to video stabilization.
Jefremov discloses a method, device and computer program product for stabilizing a video system.  Jefremov teaches wherein the video device comprises a three-axis gyroscope sensor that stabilizes the video (Jefremov, [0041] FIG. 2 a process of stabilizing a video signal using the device 100 according to a preferred embodiment; [0042] while the camera 102 is capturing frames of the video signal, the motion sensor 104 generates samples representing the motion of the device 100, wherein the motion sensor 104 may be a rotational motion sensor such as a gyroscope; [0047] the pre-processor receives video frames from the camera 102 and also receives the samples from the gyroscope 104; [0074] Determining the motion of the camera 102 from the samples generated by the gyroscope 104 and determining the shutter speed is particularly advantageous since this information can be used to determine whether or not to apply the image stabilization, in view of the motion blur that the video signal may experience, without adding extra computational complexity)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include video stabilization, as taught by Jefremov, in the video device, as taught by Levy/McBrian, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to compensate for the unwanted movement in a video signal (Jefremov, [0004]).
As per claim 31, this claim is substantially similar to claim 23 and is therefore rejected in the same manner as this claim, as set forth above.  


Claims 27, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Levy/McBrian in view of Goodman et al. (U.S. Publication No. 2008/0144156 A1).
As per claim 27, Levy/McBrian teach wherein the video device comprises a camera to record the video (Levy, [0055]: remotely controlled systems comprise one or several sensors, actuators and displays; Levy, [0056]:  sensors, can be represented by a microphone capable of collecting audio data, a camera capable of producing video streams)
and the necklace mount further comprises: . . . and adjustable members configured to mount the video device . . .  (McBrian, [0014] FIG. 2 shows an inventive apparatus embodiment 200 of the videotelephony system 100. The videotelephony system 100 generally comprises a neck-mount system 110, a focus arm system 120 coupled to the neck-mount system 110, and a camera-mount system 130 coupled to the focus-arm system 120; McBrian, [0015] the neck-mount system 110 preferably comprises a neck brace 211 coupled to a strap 212 at a connection point 213, the strap 212 having an attachment portion 214 at an end opposite of the connection point 213; McBrian, [0015] the neck brace 211 is a generally hoop-tube structure sized to fit about a back portion of a human neck; McBrian [0016] The focus-arm system 120 comprises at least a first focus arm 221. The focus arm 221 enables a mobile device to be placed at a distance far enough away for the mobile device's camera to properly focus on the user. In one embodiment the first focus arm 221 and second focus arm 222 are telescoping. In an alternative embodiment, the focus arms 221, 222 can be recessed into the neck brace 211. When telescoping or adjustable, the focus-arms 221, 222 comprise a first focus-arm lock and second focus-arm lock; McBrian [0018] The camera mount system 130 also comprises a bracing bar 241, which traverses the length of the frame. In a preferred embodiment, a first adjustable holder 250 and a second adjustable holder 252 are coupled about the bracing bar 241. The first adjustable holder 250 comprises a first sliding-portion 238 and a rubber washer 239, and is articulatable via a first spring 247 that is coiled about the bracing bar 241 between the first holding arm 231 and the first sliding portion 238. Likewise the second adjustable holder 252 comprises a second sliding-portion 243 and a second rubber washer 244 coupled about the bracing bar 241 (the rubber washers are adapted to grip a mobile device having a camera thereon).).
The motivation for applying the known techniques of McBrian to the teachings of Levy is the same as that set forth above, in the rejection of Claim 21.
Goodman discloses a fully articulated periscope camera system.  Goodman teaches wherein the camera comprises a lens; . . . a prism . . . wherein the mounting of the video device causes the lens to focus on the prism.  (Goodman,  [0007]: the camera or periscope system may include a taking lens, a beam steering device, a relay device, and an image rotation device, wherein the camera or periscope system can be used to image in situations where the camera is not easily redirected to view a desired object of interest; Goodman, [0007]: the camera or periscope system is designed to be fixed to a mounting platform where the taking lens can be configured to point to the desired object of interest; Goodman, [0016]: the taking lens 105 may include one or more lenses configured to produce an image or form an intermediate image (e.g. a zoom camera lens is used as the taking lens 105); Goodman, [0017]: the beam steering device 110 may redirect the light that forms the image and may be used to direct the light to the relay device 115 (e.g. one or more prisms, etc.); Goodman, [0018]: the relay device 115 may re-image the light from the taking lens 105 and the beam steering device 110; Goodman, [0019]: the image rotation device 120 rotates the image being produced or recorded (e.g. pechan prism); [0020]: the image is projected onto an image plane 130, which can be film or an electronic sensor for a digital camera or a video High Definition (HD) camera or video recorder, wherein the electronic sensor (e.g., electronic CCD) can capture the image and store the image in memory). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include mounting of the video device causing the lens to focus on the prism, as taught by Goodman, in the mounting device, as taught by Levy/McBrian, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to produce smooth, jitter-free pictures and video (Goodman, [0005]-[0006]).

As per claim 35 and 40, these claims are substantially similar to claim 27 and are therefore rejected in the same manner as this claim, as set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625